United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1487
Issued: November 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 19, 2014 appellant filed a timely appeal from an April 2, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her request for an oral
hearing by the Branch of Hearings and Review. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit decision. The last merit decision of record was OWCP’s October 25, 2012
decision. Because more than 180 days elapsed from issuance of the October 25, 2012 decision to
the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 1, 2012 appellant, then a 50-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed cervical radiculopathy with muscle
dystonia as a result of her repetitive employment duties. She first became aware of her condition
on April 21, 2011. In support of her claim, she submitted a March 11, 2012 medical report from
Dr. Gary Starkman, a Board-certified neurologist. By letter dated August 29, 2012, the
employing establishment controverted the claim.
By letter dated September 19, 2012, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised of the medical and factual
evidence needed and asked to respond within 30 days.
On October 3, 2012 appellant submitted a narrative statement describing her employment
duties, injury and need for treatment. She stated that she was off work due to a May 16, 2007
traumatic injury. Although appellant was not working, her injury was caused by her repetitive
employment duties. She stated that her physician only recently informed her that her traumatic
injury was actually an exacerbation of a condition caused by her repetitive employment duties.
Diagnostic reports dated July 24 and 25, 2012 were also submitted.
By decision dated October 25, 2012, OWCP denied appellant’s claim. It found that the
evidence submitted was not sufficient to establish that she was injured in the performance of
duty. The evidence of record failed to establish that her medical condition was causally related
to her duties as a mail handler.
On an appeal request form dated November 24, 2012, received by OWCP on
December 3, 2012, appellant requested an oral hearing before the Branch of Hearings and
Review. The request for hearing was postmarked November 28, 2012.
By decision dated April 2, 2014, the Branch of Hearings and Review denied appellant’s
request for an oral hearing finding that her request was not made within 30 days of the
October 25, 2012 OWCP decision. The Branch of Hearings and Review further determined that
the issue in the case could equally well be addressed by requesting reconsideration before OWCP
and submitting evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his or
her claim before a representative of the Secretary.2 Section 10.615 of the federal regulations
implementing this section of FECA provides that a claimant shall be afforded a choice of an oral
hearing or a review of the written record.3 OWCP regulations provide that the request must be
sent within 30 days of the date of the decision for which a hearing is sought and also that the

2

Id. at § 8124(b)(1).

3

20 C.F.R. § 10.615.

2

claimant must not have previously submitted a reconsideration request (whether or not it was
granted) on the same decision.4
The Board has held that OWCP, in its broad discretionary authority in the administration
of FECA,5 has the power to hold hearings in certain circumstances where no legal provision was
made for such hearings and that OWCP must exercise this discretionary authority in deciding
whether to grant a hearing.6 OWCP procedures, which require OWCP to exercise its discretion
to grant or deny a hearing when the request is untimely or made after reconsideration, are a
proper interpretation of FECA and Board precedent.7
ANALYSIS
In the present case, appellant requested an oral hearing on November 24, 2012. OWCP
found that the request was postmarked on November 28, 2012. Appellant’s request was made
more than 30 days after the date of issuance of OWCP’s prior October 25, 2012 merit decision.
Therefore, OWCP properly found in its April 2, 2014 decision that appellant was not entitled to
an oral hearing or examination of the written record as a matter of right because her request for a
hearing was not made within 30 days of its October 25, 2012 decision.8
OWCP has the discretionary authority to grant a hearing if the request was not timely
filed. In its April 2, 2014 decision, it considered the issue involved and exercised its discretion
when it denied appellant’s hearing request and determined that she could equally well address
the issue by requesting reconsideration and submitting new evidence.
The Board finds that OWCP abused its discretion by denying appellant’s request for an
oral hearing. Appellant requested an oral hearing on November 28, 2012, 34 days after OWCP’s
October 25, 2012 merit decision. OWCP did not issue a decision denying appellant’s hearing
request until April 2, 2014, a delay of more than 15 months.9 The April 2, 2014 decision
incorrectly stated that appellant could equally address the issue in the case by requesting
reconsideration, as any reconsideration, but the delay in issuing a decision on appellant’s request
denied her the opportunity to appeal the October 25, 2012 merit decision to the Board. When
OWCP delays a decision and such delay jeopardizes the claimant’s right for review of the merits
by the Board, it should conduct a merit review.10 By issuing a nonmerit decision denying
appellant’s request for an oral hearing on April 2, 2014, OWCP effectively denied appellant an
4

Id. at § 10.616(a).

5

5 U.S.C. §§ 8101-8193.

6

Marilyn F. Wilson, 52 ECAB 347 (2001).

7

Teresa M. Valle, 57 ECAB 542 (2006).

8

20 C.F.R. § 10.616(a); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
9

M.P., Docket No. 09-1916 (issued March 12, 2010).

10

D.M., Docket No. 08-1814 (issued January 16, 2009); W.H. Docket No. 06-1515 (issued April 9, 2007); R.M.,
Docket No. 06-2162 (issued March 14, 2007); See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.7a (October 2011).

3

opportunity to obtain a merit review of OWCP’s October 25, 2012 decision.11 Given that such
delay precluded appellant from seeking a merit review, the Board will remand the case to OWCP
for further merit review in order to protect her appeal rights.12 Following such other
development of the record as it deems necessary, OWCP shall issue an appropriate merit
decision.13
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: November 14, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

A.M., Docket No. 08-2153 (issued May 12, 2009).

12

C.J., Docket No. 09-2103 (issued June 1, 2010).

13

Janice M. Hatcher, 55 ECAB 155 (2003); Joseph L. Cabral, 44 ECAB 152 (1992).

4

